Citation Nr: 0921361	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-29 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for 
muscle injury involving muscle groups I and II in the right 
interscapular region for the period prior to June 4, 2007, 
and to an evaluation in excess of 30 percent since June 4, 
2007.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his grandson

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from February 
1945 to March 1946, and service with the Regular Philippine 
Army from March 1946 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Veteran was afforded a videoconference hearing before the 
undersigned in December 2007.  A transcript of the testimony 
offered at this hearing has been associated with the record.  
This transcript reflects that the Veteran's representative 
elected not to appear at this hearing.  

Also, at this hearing, the Veteran's grandson requested that 
the record be held open for 60 days to allow for the 
submission of additional evidence.  See 38C.F.R. 
§ 20.709 (2008).  No additional evidence was apparently 
submitted.  In this regard, the Board notes that along with a 
May 2009 Informal Brief, the Veteran's representative 
submitted several documents in support of this brief.  As 
these documents constitute argument, the Board need not 
consider whether to refer them to the RO for initial 
consideration.  See 38 C.F.R. § 19.31.  Accordingly, the 
Board may proceed with adjudication of the present appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a higher rating for PTSD is 
addressed in the decision below.  The other issue on appeal 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational 
impairment, or by occupational and social impairment with 
reduced reliability and productivity or deficiencies in most 
areas; any current psychiatric symptomatology is attributable 
to nonservice-connected dementia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  The Board 
nevertheless finds that the Veteran was not prejudiced by 
this notice deficiency, and that the record reflects that the 
purpose of the notice was not frustrated.

In this regard, in a September 2005 letter, the RO stated 
that to establish entitlement to an increased evaluation for 
the service-connected disability, the evidence must show that 
his condition had "gotten worse."  The letter also 
explained that VA was responsible for (1) requesting records 
from Federal agencies, (2) assisting in obtaining private 
records or evidence necessary to support his claim, and (3) 
providing a medical examination if necessary.  The December 
2005 rating decision explained the criteria for the next 
higher disability rating available for PTSD under the 
applicable diagnostic code.  The August 2006 statement of the 
case provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
disability, and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations and obtained medical opinions 
as to the severity of his PTSD.  VA has afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the 
veteran's PTSD provides a 100 percent evaluation for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), inability to establish and maintain effective 
relationships.  Id. 

A 50 percent evaluation is proper for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment; impaired abstract 
thinking, disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background and Analysis

The Veteran filed his claim for an increased evaluation for 
PTSD in September 2005.

In October 2005 the Veteran was afforded a VA examination to 
address the severity of his PTSD.  In opening, the examiner 
noted that the pertinent medical evidence had been reviewed.  
Examination showed that the Veteran had poor social 
relationships due to his "sickly status."  The Veteran 
preferred to stay mainly at home and interact with people 
that he knew.  He spent most of his time listening to the 
radio.  He had no history of suicide attempts, assaultiveness 
or substance abuse.  He had a comprised functional 
psychosocial status.  He had no outpatient treatment for a 
mental disorder and had never been hospitalized for a mental 
disorder.  

With respect to PTSD symptoms, the Veteran reported recurrent 
and intrusive distressing recollections of the event, 
including images, thoughts, perceptions and dreams.  He was 
unable to recall an important aspect of the trauma and had 
markedly diminished interest and participation in significant 
activities.  He also had difficulty falling and staying 
asleep, as well as irritability, outbursts of anger, 
difficulty concentrating and exaggerated startle response.  
He related having distressing dreams occurring 2 to 3 times 
per week, which caused him to awake screaming.  He also 
reported flashbacks once or twice a week, which led to a 
depressive episode lasting about a day.  At the time of the 
examination, the Veteran was experiencing initial insomnia on 
an almost daily basis.  He also reported becoming irritable 
and having outbursts when he lost a great deal of sleep.  He 
related having an exaggerated startle response to sounds of 
an aircraft or helicopter.  

Mental status examination showed that he was neatly groomed 
and casually dressed.  With regards to psychomotor activity, 
he exhibited retardation, stared into space and rarely looked 
at the examiner.  His speech was impoverished, soft or 
whispered, but was clear and coherent.  His attitude toward 
the examiner was overly dependent, indifferent, irritable and 
guarded.  His affect was blunted and his mood was depressed 
and dysphoric.  He was easily distracted and had a short 
attention span.  He could not do serial sevens or spell the 
word "apple" forward and backward.  He was intact as to 
person, time and place.  His thought process was logical, 
relevant, coherent and circumstantial.  His thought content 
was unremarkable and he exhibited poverty of thought.  He had 
no delusions and his judgment was intact.  His intelligence 
was below average.  He had insight as to his problem.  Sleep 
impairment was characterized as moderate and was found not to 
interfere with daily activity.  He had no hallucinations and 
did not exhibit inappropriate behavior.  He had no 
obsessive/ritualistic behavior and no panic attacks.  He had 
a fair extent of impulse control, but no episodes of 
violence.  He did report a daily irritable mood, with daily 
temper tantrums.  

He was able to maintain minimum personal hygiene.  He had 
problems with activities of daily living, described as severe 
with respect to household chores, shopping and traveling.  He 
had moderate impairment with respect to toileting, self-
feeding, bathing, dressing/undressing, as well as slight 
impairment with grooming and other recreational activities.  
He was unable to engage in sports or exercise.  His remote, 
recent and immediate memory was moderately impaired.  The 
Veteran was unable to remember his date of birth and the date 
he was married.  Posttraumatic stress disorder was diagnosed.  
The Veteran was assessed a Global Assessment of Functioning 
(GAF) score of 60 and moderate difficulty with social 
functioning was noted.  Also diagnosed was age-related 
cognitive decline, unrelated to PTSD.  The Veteran was not 
then employed, having retired in 1978 due to age and duration 
of employment.  His prognosis for improvement was guarded for 
PTSD and age-related cognitive decline.  

In June 2007, the Veteran was once again provided a VA 
examination to address the severity of his PTSD.  In opening, 
the examiner noted that the pertinent medical evidence had 
been reviewed, including the Veteran's last VA examination in 
October 2005.  This examination largely yielded results 
similar to those obtained at the October 2005 examination, 
but for the diagnosis, which was senile dementia.  It was 
noted that the Veteran did not answer any of the examiner's 
questions and just stared into space.  With respect to PTSD, 
the examiner remarked that although PTSD used to be 
diagnosed, dementia had now predominated and overshadowed any 
PTSD symptoms.  He was assigned a GAF score of 40.  

At the December 2007 Board hearing, the Veteran was unable to 
testify, but his grandson (witness) offered testimony 
regarding the Veteran's behavior.  This witness related that 
the Veteran would wake up at night and talk and tell stories 
about the war, about two to three times per week.  He also 
testified that the Veteran, when he would awake, would act as 
if he was shooting somebody.  He also stated that the Veteran 
would spank and hit children with sticks when they would come 
near him and that the Veteran was irritated by noise.  The 
witness testified that he lived with the Veteran and attended 
to his needs.

Initially, the Board will address the findings of the October 
2005 VA examination report.  After reviewing this report, the 
Board concludes that the Veteran is not entitled to a rating 
in excess of 30 percent for PTSD.  This evidence reflects 
that at this time his psychiatric symptoms included sleep 
disturbance, irritability, outbursts of anger, difficulty 
concentrating, exaggerated startle response, intrusive dreams 
and flashbacks as well as episodic depression and some 
tendency toward isolation.  Saliently, the examiner noted 
that the Veteran's cognitive decline was related to age and 
not the service-connected PTSD.

In addition, although the Veteran reports intrusive 
recollections, physiological reactivity and hypervigilance, 
no evidence of hallucinations or delusions, or abnormal 
behavior, were elucidated on VA examination, and there is no 
evidence of psychosis.  Furthermore, though he reports 
isolative tendencies, he continues to share a residence with 
his grandson.

The October 2005 examiner assigned a GAF score of 60.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), GAF scores ranging between 
61 to 70 reflect some mild symptoms, for example depressed 
mood and mild insomnia; or some difficulty in social, 
occupational, or school functioning, for example occasional 
truancy, or theft within the household; but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
represents moderate symptoms, with moderate difficulty in 
social and occupational functioning.  The Board points out 
that the GAF score assigned by the examiner is consistent 
with the Veteran's reported symptoms and presentation at that 
examination.  This GAF score is also consistent with a 30 
percent evaluation. 

The Board notes that the Veteran has not worked since 1978.  
He does not contend, and the record does not show, that his 
PTSD impacted his decision to stop working.  The Veteran 
retired due to age and length of employment.  He has not 
asserted any adverse consequences arising from his past 
temper problems.  Nor does he allege that his PTSD otherwise 
affected his employment.

In short, the evidence on file does not demonstrate symptoms 
suggesting, at a minimum, occupational and social impairment 
with reduced reliability and productivity.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (the psychiatric symptoms 
listed in the rating criteria are not exclusive, but are 
examples of typical symptoms for the listed percentage 
ratings).  Accordingly, the Board concludes that an 
evaluation in excess of 30 percent for PTSD is not warranted.

With respect to the June 2007 VA examination, the Veteran's 
representative has asserted that VA must attribute all 
psychological symptoms to the Veteran's service-connected 
PTSD as they cannot be distinguished from the symptoms of 
dementia, which is not service-connected.  When a claimant 
has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  The Board is sympathetic to the Veteran's situation, 
but finds that the June 2007 VA examination report clearly 
establishes that PTSD symptomatology has been overwhelmed by 
the Veteran's dementia.  Indeed, this examination resulted in 
a diagnosis of dementia and not PTSD.  Thus, the Board finds 
that any symptomatology shown by the June 2007 VA examination 
is attributable to dementia, and not PTSD.

The Board has also considered whether a rating higher than 30 
percent for PTSD was warranted at any discrete point during 
the appeal period.  As the evidence makes clear, the 
Veteran's PTSD has remained no more than 30 percent disabling 
during the entire period since the filing of the claim.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.


REMAND

A review of the record shows that further examination is 
necessary to decide the claim for entitlement to an increased 
evaluation for muscle injury involving muscle groups I and II 
in the right interscapular region.  VA examination has shown 
a small metallic foreign body projecting in the right upper 
lung, as well as bilateral upper lobe infiltrates.  At the 
December 2007 Board hearing, the witness related that a 
doctor had informed him that shrapnel had been affecting the 
Veteran's lungs.  He also related that the Veteran had been 
"complaining more of his right side."  This suggests that 
this disability may have increased in severity since the last 
VA examination.  When it is indicated that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95; see also Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Accordingly, a remand for a VA examination is 
necessary.

Along these lines, the Board also notes that several 
diagnostic codes have not been considered that are 
potentially applicable to the Veteran's claim.  This injury 
could be alternatively rated under the regulatory provisions 
pertaining to evaluation of the shoulder and arm.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Also, gunshot 
wounds of the pleural cavity with the bullet or missile 
retained in the lung, with pain or discomfort on exertion, or 
with scattered rales, or some limitation of excursion of the 
diaphragm or of lower chest expansion, shall be rated at 
least 20 percent disabling.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6840-6845, Note (3).  Notably, VA examination has also 
shown scarring associated with this disability.  Upon remand, 
the RO should provide the Veteran with notice of these 
diagnostic codes.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The RO should also consider the applicability of 
these diagnostic codes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran a 
corrective VCAA notice that is compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), which specifically provides 
notice of the following:  1) The 
regulatory provisions for rating the 
injuries of muscle groups I and II found 
at 38 C.F.R. § 4.73, Diagnostic Codes 5301 
and 5302; 2) The regulatory provisions for 
rating restrictive lung disease found at 
38 C.F.R. § 4.97, as well as the recently 
added regulatory provision 38 C.F.R. § 
4.96(d); and 3) The regulatory provisions 
for evaluating scars found at 38 C.F.R. 
§ 4.118.  

2.  After obtaining the necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims file records of treatment 
provided to the Veteran for residuals of 
muscle injury involving muscle groups I 
and II of the right interscapular region, 
particularly with respect to the lungs.

3.  Thereafter, the RO should schedule the 
Veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
Veteran's service-connected muscle injury 
involving muscle groups I and II of the 
right interscapular region  All indicated 
studies, including pulmonary function 
tests, should be performed, and all 
findings should be reported in detail.  In 
accordance with the latest AMIE worksheets 
for evaluating musculoskeletal disorders, 
gunshot wounds, respiratory disorders and 
the skin, the physician is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of the muscle injury 
involving muscle groups I and II of the 
right interscapular region.  The rationale 
for all opinions expressed should be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review.

4.  The RO should then readjudicate the 
issue remaining on appeal, considering all 
potentially applicable diagnostic codes, 
as noted above.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
SSOC that addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant and his representative 
should be given an opportunity to respond 
to the SSOC, before this case is returned 
to the Board.

The appellant has the right to submit additional 
evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


